COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Jimmie S. Sellers v. Mary Crowe

Appellate case number:   01-19-00473-CV

Trial court case number: 816,898

Trial court:             311th District Court of Harris County

       The motion for reconsideration en banc is denied.


       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly______
                   Acting for the Court


Panel consists of Chief Justice Radack, and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ___April 26, 2022_____